NOT DESIGNATED FOR PUBLICATION

                                             No. 120,945

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                           STATE OF KANSAS,
                                               Appellee,

                                                    v.

                                            JESSE LEHANE,
                                              Appellant.


                                    MEMORANDUM OPINION

        Appeal from Wyandotte District Court; BILL KLAPPER, judge. Opinion filed April 2, 2021.
Affirmed .


        James M. Latta, of Kansas Appellate Defender Office, for appellant.


        Daniel G. Obermeier, assistant district attorney, Mark D. Dupree Sr., district attorney, and Derek
Schmidt, attorney general, for appellee.


Before BRUNS, P.J., GREEN and ATCHESON, JJ.


        PER CURIAM: A jury sitting in Wyandotte County District Court convicted Jesse
Lehane of two counts of aggravated indecent liberties with a child for unlawful physical
contact with his daughter and younger son. On appeal, Lehane raises numerous claims of
error in the district court. We find no reversible error and affirm the convictions and
resulting sentences.




                                                    1
                          FACTUAL AND PROCEDURAL HISTORY


       After Lehane and his wife divorced in 2013, he had visitation with their three
children every other weekend. The children stayed with Lehane in an apartment he shared
with his father. The children slept on air mattresses, but the younger children typically
would take turns sleeping with Lehane in his bed. In early April 2017, an acquaintance of
Lehane contacted the children's mother to report seeing naked photos of the girl on
Lehane's smartphone.


       Mother immediately went to her daughter's school and spoke to the child in an
office with the school counselor. The child, who was then about nine years old, said that
her father regularly took photos of her backside when she was getting dressed or bathing
and that he would caress her buttocks. Mother then contacted the Kansas City, Kansas,
police. As part of the law enforcement investigation, a trained forensic examiner
conducted a videotaped interview with the daughter about what happened. She again said
that Lehane regularly photographed her bare behind and regularly touched her buttocks
through her clothing, typically while they were together on the bed watching television.
She told the interviewer Lehane did not otherwise inappropriately touch her.


       After the forensic interview, mother explained to the children that they would not
be able to visit their father. During the discussion, the younger son, who was then about
eight years old, said that Lehane had photographed and touched his "pee-pee," meaning
his penis, during the weekend visits. Mother reported the child's statement to law
enforcement officers. During an expanded investigation, the boy gave a forensic
interview and repeated what he had described to his mother. He, too, said Lehane
regularly touched him during the weekend visits.




                                             2
       Although the children said Lehane inappropriately touched them during many of
their visits to the apartment, they were unable to identify dates or even approximate times
the wrongful acts happened. They were only able to say the conduct was frequent.


       As the investigation progressed, a detective interviewed Lehane. He admitted
taking what he said he now recognized to be inappropriate photographs of his daughter's
bare behind and posting them on a questionable social media website. But Lehane denied
photographing his son or inappropriately touching either child. He told the detective he
believed his ex-wife had coached them to accuse him of doing so. Investigators obtained
a search warrant for any smartphones in Lehane's possession. They seized four phones;
an examination of their content revealed no inappropriate photographs of the children.


       In mid-April 2017, the State filed an information charging Lehane with one count
of aggravated indecent liberties with a child for lewdly touching his daughter's buttocks
and one count of aggravated indecent liberties with a child for lewdly touching his
younger son's penis. Those are off-grid felony violations of K.S.A. 2016 Supp. 21-5506
carrying life sentences with parole eligibility only after serving 25 years in prison. The
information alleged the crimes occurred between January 1, 2015, and April 20, 2017.
Lehane was arrested shortly after the charges were filed.


       Investigators cautioned the children's mother against talking to them about what
their father allegedly had done. She did not, however, refrain. Mother told investigators
the daughter reported to her that Lehane had digitally penetrated her rectum. That
prompted another forensic interview in which the child denied Lehane sexually assaulted
her in such a manner and explained she had misunderstood what her mother had been
asking her. The younger son also later reported that Lehane used cigarette butts to
penetrate his rectum. The State did not amend the charges against Lehane based on those
allegations.


                                              3
       The jury heard the case in late October 2018. All three children and their mother
testified. So did various law enforcement officers. The videotaped forensic interviews of
the children were admitted as evidence. Although the core accusations against Lehane
were consistent, each child's successive account differed in some details. Likewise, the
accounts from the daughter were, in some respects, difficult to reconcile with the
accounts from the younger son, especially about the frequency of the improper touching.
At trial, the older son, who was then about 12 years old, testified Lehane never touched
or photographed him in inappropriate ways. And he told the jurors he never saw Lehane
treat his brother and sister inappropriately. Lehane's father described the cramped
confines of the apartment and similarly testified he never saw Lehane act untowardly
with any of the children. Lehane did not testify in his own defense, but the jury heard his
out-of-court statement to the detective and its blanket denial of sexual contact with the
children.


       The jury convicted Lehane as charged. Six weeks later, the district court sentenced
Lehane to serve two concurrent life sentences with parole eligibility after 25 years.
Lehane has appealed.


                                     LEGAL ANALYSIS


       Lehane has raised four distinct points on appeal that we take up serially, and, as
we have indicated, we find no reversible error. We also find no grounds for relief based
on Lehane's argument for cumulative error or the district court's denial of his motion for a
new trial. In our discussion of each point, we augment our general statement of the facts
as necessary.




                                             4
Failure to Give Multiple Acts or Unanimity Instruction


       The State's evidence showed Lehane touched his daughter and his son
inappropriately many times when they visited him on the weekends. His daughter
described repeated instances in which Lehane caressed her buttocks, and his younger son
described repeated instances in which Lehane touched his penis. Each contact constituted
an independent and distinct criminal act. So the jury heard about multiple instances of
unlawful conduct that would support the single charge in which each child had been
identified as the victim. The circumstances create what is commonly referred to as a
"multiple acts" issue or problem. Lehane has a right to a unanimous verdict on each
charge of aggravated indecent liberties with a child, requiring the jurors to agree on the
specific wrongful act supporting that charge.


       Historically, the appellate courts have treated this as a statutory right under K.S.A.
22-3421 because neither the Kansas Constitution nor the United States Constitution
required a unanimous jury verdict to convict in noncapital cases tried in state court. See
State v. Brown, 298 Kan. 1040, 1055, 318 P.3d 1005 (2014); State v. Schreiner, 46 Kan.
App. 2d 778, 791, 264 P.3d 1033 (2011). With the United States Supreme Court's
decision in Ramos v. Louisiana, 590 U.S. __, 140 S. Ct. 1390, 1396-97, 206 L. Ed. 2d
583 (2020), that analysis is no longer applicable. The Court held the right to jury trial
guaranteed in the Sixth Amendment to the United States Constitution should be fully
incorporated and applied to the states through the Due Process Clause of the Fourteenth
Amendment. The Ramos decision extended the Sixth Amendment requirement for
unanimous verdicts to defendants charged with serious crimes, including felonies, under
state law. Lehane, therefore, enjoys such a constitutional right in addition to the statutory
right in K.S.A. 22-3421.


       The Kansas appellate courts have held that in a multiple acts case, a criminal
defendant's right to a unanimous verdict requires the jurors be instructed that to convict,

                                              5
they must agree that one particular wrongful act has been proved beyond a reasonable
doubt. See State v. Cottrell, 310 Kan. 150, 154-55, 445 P.3d 1132 (2019) (recognizing
rule but finding no multiple acts); State v. Colston, 290 Kan. 952, 961, 235 P.3d 1234
(2010) (use of jury instruction); PIK Crim. 4th 68.100 (2018 Supp.) (instruction on
multiple acts and need for unanimity as to particular act). District courts typically give
either a freestanding unanimity instruction or incorporate unanimity language drawn from
PIK Crim. 4th 68.100 into another pertinent instruction. When a defendant has been
charged with more than one count, the jury must ascribe a single distinct act to each
count. The Kansas Supreme Court has held that a unanimity instruction may be omitted if
the prosecutor in closing argument to the jurors specifically identifies or elects one
criminal act shown in the evidence and informs the jurors they should consider that act in
finding the defendant guilty or not guilty of the charge. Colston, 290 Kan. at 968-69.


       On appeal, Lehane complains the district court's failure to give a unanimity
instruction deprived him of a fair trial. We examine claims of instructional error, such as
this, through a set of sequential legal considerations: (1) reviewability considering
preservation of the issue at trial; (2) legal appropriateness of the instruction; (3) factual
support in the evidence for the instruction; and (4) harmlessness of any actual error. State
v. Broxton, 311 Kan. 357, 360, 461 P.3d 54 (2020); State v. Plummer, 295 Kan. 156, Syl.
¶ 1, 283 P.3d 202 (2012). A defendant's failure to raise or preserve a challenge to the jury
instructions in the district court does not prevent appellate review but triggers a more
demanding burden of showing "clear error" in the final analytical step. K.S.A. 2016
Supp. 22-3414(3); State v. Mattox, 305 Kan. 1015, 1025-26, 390 P.3d 514 (2017).


       The State suggests we need not evaluate the omission of a unanimity instruction
because the prosecutor effectively made an appropriate election in both opening
statement and closing argument. We disagree. Rather than identifying the specific
criminal act the jurors should consider as corresponding to each charge of aggravated
indecent liberties with a child, the prosecutor essentially told the jurors in opening

                                               6
statement the State would prove each and every allegation made against Lehane. And in
closing argument, the prosecutor submitted the evidence had, indeed, proved all of the
children's allegations on which the criminal charges rested.


       The prosecutor's statements to the jurors really seems to be the antithesis of an
election of a particular criminal act designed to insure a constitutionally sufficient
unanimous verdict of guilty. On appeal, the State cites no authority for its proposition that
an election of all is legally equivalent to electing one. The law is otherwise. See Colston,
290 Kan. at 969 (discussing contours of adequate election as requiring identification of
particular act and direction that jurors must agree on that act or must disregard evidence
of other acts). We, therefore, turn to our review of the district court's failure to give a
unanimity instruction.


       At the outset, the State contends Lehane not only failed to preserve the point in the
district court but prompted the omission of a unanimity instruction, thereby rendering any
error invited and unreviewable on appeal. Again, we disagree. Lehane neither requested a
unanimity instruction nor objected to the district court's failure to give one to the jurors.
That sort of inaction does not amount to invited error. See Cottrell, 310 Kan. at 162. To
invite an instructional error, a party must "actively pursue" the course the district court
ultimately takes in either giving or declining to give a particular jury instruction. 310
Kan. at 162.


       The State attempts to bolster its otherwise faltering argument for invited error by
pointing to comments Lehane's lawyer made supporting his pretrial request for a bill of
particulars. The district court's refusal to order a bill of particulars is a separate issue we
later address. But the lawyer's pitch for a bill of particulars did not entail active
opposition to the use of a unanimity instruction. In seeking a bill of particulars, the
lawyer wanted the long timeframe identified in the information shortened. The lawyer
told the district court that without a more confined interval, a unanimity instruction would

                                                7
be ineffective. Whatever the merits of the argument in the context of a bill of particulars,
it doesn't migrate to the jury instruction conference or create some implicit objection on
Lehane's part to the district court giving a unanimity instruction. Moreover, believing an
instruction may be of little practical effect is not the same as opposing its use. We find no
invited-error bar to our review of the instructional issue.


       This is a multiple acts case; we do not understand the parties to be suggesting
otherwise. A unanimity instruction, therefore, would be both factually and legally
appropriate. The district court's failure to give the instruction coupled with the
prosecutor's failure to elect specific acts for the jury's consideration amounts to error.


       But because Lehane voiced no objection in the district court, we review the
omission of a unanimity instruction for clear error. Under that standard, we must be
firmly convinced the jury would have reached a different verdict if the error had not
occurred. See State v. Kleypas, 305 Kan. 224, 302, 382 P.3d 373 (2016); State v.
Williams, 295 Kan. 506, 516-17, 286 P.3d 195 (2012). And the standard applies to
instructional errors implicating constitutional rights. Kleypas, 305 Kan. at 302; State v.
Purdy, No. 119,872, 2020 WL 1897370, at *18 (Kan. App. 2020) (unpublished opinion).
Lehane bears the burden of persuasion.


       Considering the trial evidence filtered through the heightened standard for clear
error, we cannot say the verdicts would have been different had the district court included
a unanimity instruction among those it provided the jurors. Here, two of Lehane's
children said he repeatedly touched them in sexually provocative and unlawful ways.
Lehane directly denied any such conduct. The competing versions are fundamentally
inconsistent and, therefore, presented the jurors with a clear credibility contest pitting the
children against Lehane. Each side offered some circumstantial evidence bearing on
credibility. For example, the inconsistencies in the accounts from the children arguably
detract from their veracity. But Lehane's admission he took photographs of his daughter

                                               8
while she was naked confirms a substantial part of her testimony describing her father's
actions toward her. The jurors, of course, had the opportunity to observe the children and
the other witnesses as they testified and particularly how they responded to cross-
examination. The law treats a person's appearance on the witness stand as a powerful tool
for fact-finders in assessing credibility. See State v. Franco, 49 Kan. App. 2d 924, 936,
319 P.3d 551 (2014); State v. Bateast, No. 120,120, 2020 WL 1969437, at *4 (Kan. App.
2020) (unpublished opinion). Although the jurors did not have the same chance with
respect to Lehane, they heard his own version of the events through the statement he
made to the detective during the investigation.


       We may fairly conclude the jurors found Lehane's blanket declaration he never
inappropriately touched either child to be wholly unworthy of belief. If the jurors had
entertained even some considered possibility the denial might be true—thereby creating a
reasonable doubt—they would have returned not guilty verdicts. But they did not, so they
must have found the children's accounts, along with the other evidence, to be sufficiently
convincing to erase any reasonable doubt of Lehane's culpability. In that situation, we
cannot say the inclusion of a unanimity instruction would have had any discernable effect
on the outcome. See Colston, 290 Kan. at 970; State v. Kemp, No. 115,812, 2018 WL
671182, at *18 (Kan. App. 2018) (unpublished opinion).


Denial of Bill of Particulars


       On appeal, Lehane contends the district court impermissibly denied his motion for
a bill of particulars. Under K.S.A. 22-3201(f), a defendant may request a bill of
particulars if the charging instrument, here the information, "fails to specify the
particulars of the crime sufficiently to enable [him or her] to prepare a defense." If the
district court orders a bill of particulars, the State is then bound by the representations it
contains. The decision to order a bill of particulars rests in the district court's sound
judicial discretion. State v. Rojas-Marceleno, 295 Kan. 525, 534, 285 P.3d 361 (2012). A

                                               9
district court exceeds that discretion if it rules in a way no reasonable judicial officer
would under the circumstances, if it ignores controlling facts or relies on unproven
factual representations, or if it acts outside the legal framework appropriate to the issue.
State v. Darrah, 309 Kan. 1222, 1227, 442 P.3d 1049 (2019); State v. Ward, 292 Kan.
541, Syl. ¶ 3, 256 P.3d 801 (2011).


       Lehane wanted the district court to order the State to more precisely define the
time period in which the charged sexual abuse of the children took place. As we have
outlined, the children described multiple acts of inappropriate touching over an extended
period. Given Lehane's general denial of any wrongful conduct, we do not readily discern
how a narrower window would advance his defense. This is not a case involving a single
wrongful act that if fixed in time might support a defense, like an alibi, based on a
demonstrable lack of opportunity to commit the crime at the identified time.


       The appellate courts have typically afforded the State considerable latitude in
charging the time periods during which child victims have been sexually abused,
especially when the abuse has been recurrent. Rojas-Marceleno, 295 Kan. at 536-37.
Moreover, a precise time is not an element of the vast majority of statutory crimes. The
purpose of including a time in the charging instrument is to show the alleged criminal
conduct occurred within the governing statute of limitations. K.S.A. 22-3201(b); Rojas-
Marceleno, 295 Kan. at 533-34. Here, none of the alleged acts occurred on the cusp of
the limitations period. See K.S.A. 2016 Supp. 21-5107(c)(2). Those considerations place
the district court's denial of Lehane's motion for a bill of particulars comfortably within
the broad realm of judicial discretion.


       In addition, however, Lehane filed his motion four days before the jury trial was
scheduled to start. By any measure, that's late in the game, especially when the purpose
of a bill of particulars is to assist a defendant in assessing potential defenses. We fail to
see how a narrowing of the time period in the information would advance that objective

                                              10
several days before trial. The timing of the motion at least suggests a collateral purpose in
delaying the trial. The district court probably would not have abused its discretion in
denying the motion based on the late filing alone. We find no abuse of discretion on this
issue.


Admission of Evidence under K.S.A. 2016 Supp. 60-455


         Lehane contends the district court impermissibly admitted testimony and his own
out-of-court statements regarding his taking nude photographs of his daughter and
younger son. To recap, the children said Lehane photographed them unclothed.
Investigators never found those photographs. But Lehane told the detective he had
photographed his daughter from behind while she was dressing or bathing and had posted
the photographs on a website.


         In the district court, Lehane filed a general motion in limine to keep out prejudicial
evidence. The State filed a motion asking the district court to find Lehane's statements to
be voluntary and admissible. In ruling on those competing motions, the district court
turned aside various objections Lehane raised to the evidence.


         During the trial, Lehane's lawyer did not lodge contemporaneous objections to
testimony about the photographs of the younger son and intermittently objected to
testimony about the photographs of the daughter. We do not, however, rest our decision
on that aspect of the trial record.


         On appeal, Lehane has focused on K.S.A. 2016 Supp. 60-455 and contends the
district court improperly applied the statute to admit the information about the
photographs as other crimes evidence. We are unpersuaded. Pertinent here, K.S.A. 2016
Supp. 60-455 provides:


                                               11
       "(d) Except as provided in K.S.A. 60-445, and amendments thereto, in a criminal action
       in which the defendant is accused of a sex offense . . . evidence of the defendant's
       commission of another act or offense of sexual misconduct is admissible, and may be
       considered for its bearing on any matter to which it is relevant and probative."


       Given the charges, the evidence about Lehane photographing his children falls
within subsection (d) and, therefore, could be admitted to show his propensities and, in
turn, to prove he acted on those propensities in sexually abusing his daughter and
younger son. State v. Smith, 299 Kan. 962, 970, 327 P.3d 441 (2014). The evidence also
would be admissible to prove intent, consistent with K.S.A. 2016 Supp. 60-455(b).


       But a district court may exclude evidence otherwise admissible under K.S.A. 2016
Supp. 60-455 if its probative value is substantially outweighed by its undue prejudice to
the defendant. State v. Huddleston, 298 Kan. 941, 961-62, 318 P.3d 140 (2014). A district
court's ruling weighing probative value against undue prejudice will be reviewed on
appeal for abuse of judicial discretion. State v. Wilson, 295 Kan. 605, Syl. ¶ 1, 289 P.3d
1082 (2012). We have already outlined that standard of appellate review. See Darrah,
309 Kan. at 1227.


       Here, Lehane admitted photographing his daughter's naked buttocks, so the
conduct is not disputed. That's a factor favoring the admissibility of otherwise relevant
evidence under K.S.A. 2016 Supp. 60-455(d). See State v. Boysaw, 309 Kan. 526, 541,
439 P.3d 909 (2019) (court may consider "how clearly the prior an act was proved," the
lapse of time, and the frequency of such acts, among other factors, in weighing
admissibility of propensity evidence under K.S.A. 2016 Supp. 60-455[d]); State v.
Bowen, 299 Kan. 339, 350, 323 P.3d 853 (2014) (clarity of proof of bad acts offered as
propensity evidence under K.S.A. 60-455[d] factor in weighing probative value versus
undue prejudice). The circumstances seem to suggest Lehane had an unusual, if not
fetishistic, interest in his daughter's behind. He told the detective he took pictures of his


                                                   12
daughter that he should not have. That admission indicates Lehane considered the
photographs to be prurient rather than innocent.


       As charged, the State had to prove Lehane lewdly touched each child to arouse or
satisfy his or the child's sexual desires. So Lehane's conduct and admissions about
photographing his daughter were probative of that intent or propensity as to her. And the
evidence was not unduly prejudicial for that purpose. We see no abuse of discretion in the
district court's ruling in that respect.


       The evidence that Lehane photographed his younger son necessarily presents a
closer question, especially since he denied doing so. But the evidence is of a kind with his
admission that he photographed his daughter. Assuming the evidence regarding his
younger son had been improperly admitted and objection to it had been preserved in the
district court, we do not see reversible error. The improper admission of evidence
typically entails an error that does not implicate a defendant's constitutional rights. See
State v. Broxton, 311 Kan. 357, 366, 461 P.3d 54 (2020) (erroneous exclusion of
evidence); State v. Torres, 294 Kan. 135, 143-44, 273 P.3d 729 (2012) (erroneous
admission of evidence). The disputed evidence here is of that character. See Torres, 294
Kan. at 143-44. The error may be considered harmless if the State, as the benefited party,
can show there was no reasonable probability the wrongfully admitted evidence affected
the verdicts considering the trial record as a whole. Broxton, 311 Kan. at 366; Ward, 292
Kan. 541, Syl. ¶ 6. Taken as a component of the State's overall case against Lehane, the
evidence about him photographing his younger son would not have played a significant
part in the jury's decision to convict. We find the effect of that evidence to be marginal,
especially given the plainly admissible evidence Lehane took nude photographs of his
daughter.




                                              13
Prosecutor's Closing Argument


       Lehane contends two of the prosecutor's remarks in closing argument to the jurors
were error and of sufficient gravity to deprive him of a fair trial. He says the comments
were a deliberate and improper attempt to kindle sympathy for the victims and their
mother.


       We examine prosecutorial error with a revamped standard the Kansas Supreme
Court initially outlined in State v. Sherman, 305 Kan. 88, 109, 378 P.3d 1060 (2016). The
analytical model first considers whether an error has occurred and then weighs any
prejudice to the defendant resulting from the error. Comments made during closing
arguments will be considered error if they fall outside the wide latitude afforded a
prosecutor in discussing the evidence and the law. 305 Kan. at 109. This simply
transplanted the initial step in the former process, though substituting the term "error" for
"misconduct," a more pejorative label at least connoting a deliberate violation of the rules
even when there might be only an inadvertent mistake. 305 Kan. at 106-07.


       If an appellate court finds the challenged argument to be prosecutorial error, it
must then consider prejudice measured by the test set out in Ward, 292 Kan. 541,
Syl. ¶ 6, for a constitutional wrong. The State, as the party benefiting from the error, must
demonstrate "'beyond a reasonable doubt'" that the mistake "'did not affect the outcome
of the trial'" taking account of the full trial record. Sherman, 305 Kan. at 109 (quoting
Ward, 292 Kan. 541, Syl. ¶ 6). That is, the appellate court must determine if the error
deprived the defendant of a fair trial—a constitutional protection rooted both in due
process and in the right to trial itself. 305 Kan. at 98-99, 109. The prejudice analysis in
Sherman replaced a multifactor standard that also considered the prosecutor's bad intent
or ill will—breaches of professional conduct the court concluded could be more
appropriately addressed in ways other than reversing a conviction in the absence of
material prejudice. 305 Kan. at 114-15.

                                             14
       Lawyers, of course, may be expected to use closing argument to their respective
clients' advantage with rhetorically striking arguments grounded in the law and evidence.
State v. King, 288 Kan. 333, 351, 204 P.3d 585 (2009); State v. Rodriguez, 269 Kan. 633,
643, 8 P.3d 712 (2000) (closing argument not improper simply because of
"impassioned . . . oratory" or "picturesque speech"). But prosecutors may not move
beyond the boundaries of the law and evidence to invite verdicts based on compassion for
a victim or on fearmongering aimed at a defendant. State v. Thurber, 308 Kan. 140, 162,
420 P.3d 389 (2018) (argument may not "'inflame the passions or prejudices of the jury'"
diverting from facts and law); State v. Anderson, 294 Kan. 450, 463, 276 P.3d 200 (2012)
(argument improper when designed to "obtain a conviction based on sympathy"). They
have an overarching responsibility to see that criminal defendants receive fundamentally
fair trials. Sherman, 305 Kan. at 105, 109; State v. Pabst, 268 Kan. 501, Syl. ¶ 6, 996
P.2d 321 (2000) (overarching "interest" of the State, and its legal representative, in
criminal prosecution "is not that it shall win a case, but that justice shall be done").


       Lehane's defense necessarily rested on discrediting the children and their accounts
of his sexual misconduct. In the first part of her closing argument, the prosecutor talked
about credibility and borrowed the phrase "flip the switch" that Lehane used with the
detective in describing his ability to control his behavior around his children. The
prosecutor told the jurors:


               "Flip on the switch? Great dad. Taking them to Worlds of Fun, take them to Coco
       Keys, taking them to the parks, buying them toys, giving them a house to live in, doing
       fun stuff. You heard the kids talk about it. They had fun times with their dad. They liked
       being around this man, he's their dad. They enjoy it.
               "What they don't enjoy is when he's in the room with them when they're trying to
       put their clothes on in the morning taking pictures of their naked bodies.
               "They don't hate their dad. This isn't about whether they liked or didn't like their
       dad. They enjoyed him, wanted to be around him. Fought to get in bed with him, fought


                                                    15
       to hang out with him, wanted to be with their father. They just don't want him touching
       them when they're laying down cuddling with their dad as five, six, seven year old kids.
       They want to just be cuddling with their dad. They don't want their butts rubbed. They
       don't want their pee pee touched, they just want to lay and interact with their father
       appropriately."


       The thrust of that portion of the closing argument drew on the children's
statements about fun activities they shared with Lehane and how much they enjoyed
those interactions and contrasted those circumstances with the inappropriate touching.
The argument highlights evidence indicating the children did not hate Lehane and had no
ulterior motive to make false accusations against him. What they did not like and did not
want was the sexually driven conduct Lehane directed at them.


       The remarks are fair comment on the evidence and the key issue in the case. They
do not invoke some special sympathy for the children or sound a purely emotional chord
divorced from the law and the evidence. Nor do they impermissibly call on the jurors to
convict Lehane to shelter or vindicate either the children as victims or the community as
the place all of them inhabit. Cf. State v. Genzel, No. 120,602, 2020 WL 3481499, at *7
(Kan. App. 2020) (unpublished opinion), rev. denied 312 Kan. __ (November 24, 2020)
(The court finds prosecutorial error contributing to the reversal of a conviction when
"[t]he prosecutor constructed a theme . . . advancing an impermissible emotional appeal
to the jurors as guardian angels of victimized children rather than as objective finders of
fact determining whether to convict a defendant.").


       Lehane similarly complains about a briefer comment the prosecutor used in the
rebuttal portion of her argument designed to defuse the defense suggestion the children's
mother coached them to make false accusations. The comment, tied to a longer
description of the mother's discussions with the children, was this: "[The mother] didn't
know how to talk to her kids, okay? She describe[d] to you, devastated, trying to be
strong for them, all the emotions, that she was told not to ask the kids about stuff, but she
                                                    16
does. She asked them. What's going on?" During the trial, mother testified, over Lehane's
objection, that she wanted to help her children but understood the investigators' request
she not ask about inappropriate touching. She also told the jurors she knew she had no
forensic training to conduct sexual abuse interviews. Nonetheless, mother did on
occasion speak to the children about what happened.


       The prosecutor's comment was anchored in the trial evidence and properly
addressed a defense argument. We find it to be fair comment.


       In sum, the prosecutor's arguments Lehane cites on appeal came within the "wide
latitude" afforded lawyers in making closing comments to jurors on the evidence and
integrating that evidence with the governing legal principles in the jury instructions. They
did not amount to prosecutorial error. We, therefore, need not and do not consider the
second part of the Sherman test examining prejudice.


Cumulative Error


       Lehane submits that if the trial errors he has identified do not individually require
reversal of his convictions, their combined effect deprived him of a fair trial. Appellate
courts will weigh the overall impact of multiple trial deficiencies and may grant relief if
the "cumulative error" undercuts a defendant's fundamental right to a fair hearing. State v.
Harris, 310 Kan. 1026, 1041, 453 P.3d 1172 (2019); State v. Smith-Parker, 301 Kan.
132, 167-68, 340 P.3d 485 (2014). An appellate court examines the entire trial record to
assess the aggregate effect of serial trial errors. 301 Kan. at 167-68. The assessment takes
into account "how the trial judge dealt with the errors as they arose; the nature and
number of errors and their interrelationship, if any; and the overall strength of the
evidence." State v. Miller, 308 Kan. 1119, 1176, 427 P.3d 907 (2018).




                                             17
       Here, we have identified one trial error—the district court's failure to give a
unanimity instruction. And we have assumed a second error—the admission of testimony
that Lehane took nude photographs of his younger son. For purposes of assessing
cumulative error, we consider both of them. Without rehashing our earlier discussion,
neither error materially degraded the fairness of Lehane's trial. This is not a situation in
which each error caused demonstrable prejudice but not enough prejudice to warrant a
reversal. The exceptionally limited effect of each error did not add up to reversible error
considered together. Moreover, the errors were not such that they had a catalytic effect in
which one exacerbated the impact of the other to generate a cumulative prejudice in
which the whole exceed the sum of the parts. See Smith-Parker, 301 Kan. at 168 (noting
multiple errors infecting jury deliberations). Lehane's argument for cumulative error is
unavailing.


       In closing, we mention Lehane has raised the denial of his motion for a new trial
as a distinct point on appeal. But he identifies and briefs no additional issues the district
court considered and rejected in ruling on the motion. So we consider this merely
repetitive of the other points Lehane has argued to us.


       Affirmed.




                                              18